DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  the term “in” after the term “drum” appears unnecessary.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: claim 5 recites the limitation "the identified weight" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests that the claim depend from claim 4, in which antecedent basis is provided, or recite “an identified weight.”  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: claim 5 recites the limitation "the measured loads" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests that the claim depend from claim 3, in which antecedent basis is provided, or delete the term “the.”  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: claim 16 recites the limitation "the progress of change” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests "a progress of change”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 includes no new limitations from claim 10.  Claim 12 depends from rejected claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-7, 10-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo (US 2019/0169784).
As for claims 1-7, Seo shows a controlling method for a dryer, the method comprising: rotating a drum in a first direction and a second direction which is an opposite direction to the first direction by a motor (claim 15); measuring a load of the motor (claim 15); and identifying a weight of drying materials disposed in the drum based on a lower motor load among a load of the motor measured during rotation in the first direction and a load of the motor measured during rotation in the second direction (claim 15, provides for the identification in either current value); wherein the rotating comprises rotating the drum in at least two times in each of the first direction and the second direction (fig. 9); wherein the measuring the load of the motor comprises measuring the load of the motor at least two times for each of the first direction and the second direction (claim 15, fig. 9); wherein the identifying the weight comprises determining the lower motor load by an average value or an added value of the loads of the motor measured at least two times in each of the first direction and the second direction [0198]; further comprising: adjusting a drying time based on the identified weight of drying materials (claim 15); rotating the drum in a rotation direction corresponding to a higher motor load among the measured motor loads (fig. 9, rotates in both directions); and supplying hot wind to an inside of the drum by using a fan during rotation of the motor [0013]; further comprising detecting an amount of moisture of drying materials, by an electrode detection sensor arranged inside the drum [0113]; 
As for claims 10-12, Seo shows a controlling method for a dryer, the method comprising: rotating a drum in a first direction during a predetermined time period, and rotating the drum in a second direction which is an opposite direction to the first direction during a predetermined time period [0172]; comparing motor loads in each rotation direction measured while the drum is rotated in the first and second directions and selecting a rotation direction which is measured as a lower motor load (claim 15, the comparing based on using both or either rotation direction); rotating the drum, alternately, each of: two or more times of first stirring sections where the drum is rotated in the first direction, and two or more times of second stirring sections where the drum is rotated in the second direction (fig. 9); and identifying a weight of drying materials based on motor loads measured in the two or more times of stirring sections rotating in the selected direction (claim 15, fig. 9); wherein, measuring the load of the motor comprises measuring the motor loads measured in each of the stirring sections where the drum is rotated in the selected direction at least two times (claim 15, fig. 9); wherein the identifying the weight comprises identifying the weight of drying materials by an average value or an added value of current values of the motor [0198] which are sampled at least two times (fig. 9).
As for claims 13-16, Seo shows a dryer comprising: a main body including a door (20, fig. 1); a heater (69, [0116]) arranged inside the main body (10); a drum (30) rotatably arranged inside the main body (10); a motor (162, fig. 8) configured to drive the drum (30, fig. 8); a power transmission member configured to obtain power from the 
As for claims 18-20, Seo shows a non-transitory computer-readable recording medium including a program for executing a method [0069] for measuring a weight of drying materials housed inside a drum of a dryer (claim 15), the method comprising: rotating the drum (30) in a first direction and a second direction which is an opposite direction to the first direction (claim 15, fig. 9) by a motor (162, fig. 8a); measuring a load of the motor (claim 15); and identifying the weight of drying materials based on a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seo as applied to claim 6 above, and further in view of Lee (US 2015/0104888).
Seo discloses the claimed invention except for identifying whether a heater is broken by comparing the lower motor load and a load of the motor measured during a drying process.  Lee teaches identifying whether a heater is broken by comparing the lower motor load and a load of the motor measured during a drying process [0018] in order to determine the broken state of a heater real-time for improved operating performance.  Seo would benefit equally from determining the broken state of a heater real-time for improved operating performance.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Seo with . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seo as applied to claim 6 above.
Seo discloses identifying an error of the dryer based on a load of the motor measured during a drying process ([0119], data used to determine error of dryer) and the claimed invention except for a load of the motor measured during a drying process increasing.  Seo doesn’t disclose the metrics of determining the failure so it is not clear if their target value rises or falls.  However, either would be obvious to one of ordinary skill of the art. Still more, there are only two ways to detect the failure: values rising or falling.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Seo with a load of the motor measured during a drying process increasing because in addition to being well within the ordinary skill in the art, there is a highly limited number of possibilities: namely a value rising or falling.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seo as applied to claim 6 above and further in view of Park (US 2011/0030234).
Seo discloses the motor load is measured to be lower among a first stirring section and a second stirring section (claim 15) and the claimed invention except for air flow is not generated by the fan that is driven in the same direction as the drum by the motor.  Park teaches air flow is not generated by the fan that is driven in the same direction as the drum by the motor (claim 7) in order to allow the blower not to operate during specific operations such as adding a beneficial scent to the laundry.  Seo would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762